UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 11-7126


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

KALU KALU,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   James C. Dever III,
Chief District Judge. (5:09-cr-00061-D-1)


Submitted:   January 17, 2012             Decided:   February 7, 2012


Before DAVIS, WYNN, and DIAZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Kalu Kalu, Appellant Pro Se.    Rudolf A. Renfer, Jr., Assistant
United States Attorney, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Kalu Kalu seeks to appeal the district court’s denial

of    his   motion    to   release   funds.         This    court    may      exercise

jurisdiction only over final orders, 28 U.S.C. § 1291 (2006),

and    certain    interlocutory      and       collateral    orders,     28    U.S.C.

§ 1292 (2006); Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus.

Loan Corp., 337 U.S. 541, 545-46 (1949).                    The order Kalu seeks

to    appeal     is   neither    a    final       order     nor     an   appealable

interlocutory or collateral order. ∗              Accordingly, we dismiss the

appeal for lack of jurisdiction.               We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.

                                                                           DISMISSED




       ∗
        The district court has yet to issue a garnishment
disposition order or act upon Kalu’s request for a hearing. We
note that, as directed by statute, the district court should not
delay the resolution of such matters.   See 28 U.S.C. § 3205(c)
(2006).



                                           2